8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen M. CHRZAN, Jr., Plaintiff-Appellant,v.David W. JONES, Defendant-Appellee.
No. 93-6677.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 27, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Stephen M. Chrzan, Jr., Appellant Pro Se.
E.D.N.C.
AFFIRMED
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Dismissal of this complaint was not an abuse of discretion absent an allegation of detriment resulting from the delay in the delivery of Appellant's legal mail.   White v. White, 886 F.2d 721 (4th Cir. 1989).  We find the causative link between Appellant's alleged prejudice and the delay of his mail to be insufficient.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED